--------------------------------------------------------------------------------

Exhibit 10.37
 
I. Integral Technologies. Inc. and its affiliates ("Integral") desire to
purchase and Bill Robinson (“Robinson”) desires to sell preferred shares at a
cost of $4.25 per share on the following schedule:


On the 15th of each month beginning 11/15/12 until 6/15/13:
 
$
7,500
 
On the 15th of each month beginning 7/15/13until 12/15/14:
 
$
10,000
 
On January 15, 2015:
 
$
60,000
 



In exchange for each payment, Robinson shall transmit the number of preferred
shares at the rate of $4.25 per share.


2. Integral agrees to
 
 
     A.  Remove the legend from all of Robinson’s share certificates


B.    Show Robinson the language to be inserted into a press release announcing
his resignation as CEO and from the Integral Board of Director (see below) which
Robinson can comment on, provided that Integral has the right to determine the
final language, and provided further that Integral intends to use language
indicating that Robinson bas left the company to pursue other interests and
thanks him for his long service.


C.     Make no disparaging statements regarding Robinson.


D.    Keep the terms of this agreement confidential, provided that Integral may
disclose any terms that must be disclosed pursuant to state and federal laws.


E.     Waive any and all claims, known or unknown, against Robinson arising out
of his work for Integral, provided that this waiver does not apply to claims by
any U.S. authority. including the U.S. Internal Revenue Service, for taxes owed
by or on behalf of Robinson about which Integral offers no opinion.


3. Robinson agrees to


A.    Resign as CEO effective November 8. 2012.


B.    Resign as a member and as Chairman of the Integral Board of Directors
effective November 8. 2012.


C.    Waive all claims and remedies under his employment agreement and the wage
and hour laws of the state of Washington and U.S. and Canadian labor laws and
all claims for back pay or severance pay under his agreement, statute or common
law and all other claims against Integral. known or unknown.


D.    Have no further contact with customers or potential customers of Integral
except as follows: the Canadian plastics company Robinson has been put in
contact with through a contact in New York and an interested investor. Robinson
shall advise Integral of the identities of these parties no later than November
30, at which time Robinson will cease contact with them.
1

--------------------------------------------------------------------------------



E.    Make: no disparaging statements regarding Integral or ElectriPlast
Corporation or their affiliates and subsidiaries.


F.    Not compete with Integral


G.    Return all property and documents related to Integral


4. This is the only agreement between Integral and Robinson concerning the
matters set forth herein and will be governed by the laws of the State of
Washington and jurisdiction over the adjudication of any disputes that arise out
of this agreement shall be in the courts of the State of Washington. If any
portion or portions of this agreement is found invalid, it shall not invalidate
any other portion or portions of the agreement.


5. Integral and Robinson agree to bring no action and waive any and all claims
against each other, known or unknown. Robinson further agrees to bring no action
and waives all claims, known or unknown, against the Directors and officers of
Integral.
 
DATED this .8 day of November 2012.
 
Integral, by


William Ince
/s/ William Ince
Herbert Reedman
/s/ Herbert Reedman
James Eagan
/s/ James Egan
Richard Blumberg
/s/ Richard Blumberg
its Board



/s/ W. S. Robinson
Bill Robinson
 
2

--------------------------------------------------------------------------------